DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
DETAILED ACTION
Remarks 

Receipt of Applicant’s Amendment file on 09/10/2021 is acknowledged. The amendment includes claims 1, 7-8 and 14-20 are amended.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	
Claims 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In Claim 15, line 13-14 recite “a second series of profiles corresponding to recommendations of users for the second user”, is this “recommendations of users” should be read as “recommendation of the first user”?. Also in line 23-24 recites "a third series of profiles corresponding to recommendations of users for the second user”, is this “recommendations of users” should be read as “recommendation of the third user”?. There is insufficient antecedent basis for this limitation in the claim.
Dependent claims are being rejected as depending from rejection of parent claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 7-8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Williams et al. (U.S. Pub. No. 2019/0362440 A1) in view of Bapat (U.S. Patent No. 9,094,360 B1).
Regarding claim 1, Williams teaches an apparatus comprising: an interface configured to send and receive data over a network; and a hardware processor configured to: 
transmit, using the interface, a first series of profiles to the first user, the first series of profiles corresponding to recommendations of users for the second user (paragraph [0061], [0064]-[0065], forwarding the candidate profile to her vetters for review; the candidate profile 
receive, using the interface, a selection from the first user of a first profile of the first series of profiles (paragraph [0066]-[0069], determining the candidate profile is vetted by clicking on a GUI).
Williams does not explicitly disclose: a memory configured to store a set of permissions comprising a first permission assigned to a first user by a second user; determine that the first permission is assigned to the first user.
Bapat teaches: a memory configured to store a set of permissions comprising a first permission assigned to a first user by a second user (responsive to the user authorizing one or more other users the access right to act on behalf of the user, updating an account setting for the user, col. 5, line 59-64; the storage stores account data associated with one or more users, for example, the account data describes one or more account settings, in some instances, an account settings for user can include an authorization setting enabling one or more other users to act on behalf of the user, col. 8, line 45-50); determine that the first permission is assigned to the first user (the authorization application determine whether the user has an access right to comment on the post, col. 7, line 25-27; determine whether the user has access right to act on behalf of the first user based at least in part on the account setting, col. 7, line 28-32).
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include a memory configured to store a set of permissions comprising a first permission assigned to a first user by a second user; determine that the first permission is assigned to the first user into vetted profiles of Williams.

Williams as modified by Bapat further teach:
the first permission indicating that the first user is permitted to provide suggestions of other users to the second user (Bapat teaches responsive to the user authorizing one or more other users the access right to act on behalf of the user, updating an account setting for the user, col. 5, line 59-64; in conjunction with the teaching of Williams as if the client find a candidate she want to be vetted, she may forward the profile to her vetters for review, paragraph [0064], line 7-8, which indicates that the act of client [the second user] forwarding the candidate profile to her vetter [the first user] that shows the client allow/permit/authorize the vetter to act on her behalf by vetting the candidate profile for approval and the permission to act on her behalf is authorized by the user for other users according to the account setting of the user, therefore, it teaches the first permission indicating that the first user is permitted to provide suggestions of other users to the second user as claimed);
 in response to receiving the selection from the first user of the first profile of the first series of profiles and the first series of profiles and determining that the first permission is assigned to the first user: determine, based at least in part on the selection from the first user of the first profile, a second series of profiles (Williams, paragraph [0066]-[0067], [0069], once the candidate profile vetted by the vetter, the client/friend can now see the candidate’s profile in their feed; the vetted profiles are mixed with the non-vetted profiles; noted, the vetted profiles is 
and transmit, using the interface, the second series of profiles to the second user (Williams, paragraph [0066]-[0067], [0069], once the candidate profile vetted by the vetter, the client/friend can now see the candidate’s profile in their feed, noted, the vetted profiles show up the client/friend feed is interpreted as transmit, using the interface, the second series of profiles to the second user).
Regarding claim 7, Williams as modified by Bapat teach all claimed limitations as set forth in rejection of claim 1, further teach wherein: the set of permissions further comprises a second permission assigned to a third user by the second user (Bapat teaches responsive to the user authorizing one or more other users the access right to act on behalf of the user, updating an account setting for the user, col. 5, line 59-64; the storage stores account data associated with one or more users, for example, the account data describes one or more account settings, in some instances, an account settings for user can include an authorization setting enabling one or more other users to act on behalf of the user, col. 8, line 45-50), the second permission indicating that the third user is permitted to generate matches for the second user (Bapat teaches responsive to the user authorizing one or more other users the access right to act on behalf of the user, updating 
and the hardware processor is further configured to: transmit, using the interface, the first series of profiles to the third user (Williams, paragraph [0061], [0064]-[0065], forwarding the candidate profile to her vetters for review; the candidate profile appears in the vetter’s feed, noted, the selected candidate profile for forwarding to the vetter for further review is interpreted as a first series of profiles); 
receive, using the interface, a selection from the third user of a second profile of the first series of profiles (Williams, paragraph [0066]-[0069], determining the candidate profile is vetted by clicking on a GUI); 
determine that the second permission is assigned to the third user (Bapat teaches the authorization application determine whether the user has an access right to comment on the post, col. 7, line 25-27; determine whether the user has access right to act on behalf of the first user based at least in part on the account setting, col. 7, line 28-32); 
and, in response to receiving the selection from the third user of the second profile and determining that the second permission is assigned to the third user, the processor is further configured to: place the second profile in a list of matches for the second user; and transmit, 
As per claim 8, this claim is rejected on grounds corresponding to the arguments given above for rejected claim 1 and is similarly rejected.
As per claim 14, this claim is rejected on grounds corresponding to the arguments given above for rejected claim 7 and is similarly rejected.
Claims 2-3 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Williams et al. (U.S. Pub. No. 2019/0362440 A1) in view of Bapat (U.S. Patent No. 9,094,360 B1), further in view of Rad et al. (U.S. Pub. No. 2014/0074824 A1).
Regarding claim 2, Williams as modified by Bapat teach all claimed limitations as set forth in rejection of claim 1, further teach wherein: the first series of profiles comprises a second 
Rad teaches: the second profile located before the first profile in the first series of profiles; the first profile located before the second profile in the second series of profiles (paragraph [0052],[0053], [0085], [0086], line 22-28, result list changes based on ordering algorithm; the algorithm includes score of match result entity has been recommended by a friend of a user  with 8388608 number of points in ordering algorithm, thus, it indicates that the selected profile by a friend of user would allow this profile ordering higher than the one not being recommended by a friend of a user, which teach the second profile located before the first profile in the first series of profiles; the first profile located before the second profile in the second series of profiles as claimed).
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include the second profile located before the first profile in the first 
Motivation to do so would be to include the second profile located before the first profile in the first series of profiles; the first profile located before the second profile in the second series of profiles to address issue with irrelevant entities (Rad, paragraph [0008]).
Regarding claim 3, Williams as modified by Bapat and Rad teach all claimed limitations as set forth in rejection of claim 2, further teach wherein the second series of profiles comprises an indication that the first user recommended the first profile to the second user (Williams, paragraph [0069], vetted profiles [the first profile] are easily identifiable with badge/icon or some other indication).
As per claims 9-10, these claims are rejected on grounds corresponding to the arguments given above for rejected claims 2-3 and are similarly rejected.
Claims 4, 11, 15-18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Williams et al. (U.S. Pub. No. 2019/0362440 A1) in view of Bapat (U.S. Patent No. 9,094,360 B1), further in view of Rad et al. (U.S. Pub. No. 2014/0074824 A1) and Herbst et al. (U.S. Patent No. 10,943,243 B2).
Regarding claim 4, Williams as modified by Bapat teach all claimed limitations as set forth in rejection of claim 1, but does not explicitly disclose wherein: a first weight is assigned to the first user.
Rad teaches: a first weight is assigned to the first user (paragraph [0052],[0053], [0085], score of match result entity has been recommended by a friend of a user  with 8388608 number of points in ordering algorithm, which is interpreted as a first weight is assigned to the first user [friend]).

Motivation to do so would be to include first weight is assigned to the first user to address issue with irrelevant entities (Rad, paragraph [0008]).
Williams as modified by Bapat and Rad do not explicitly disclose: a second weight is assigned to the second user, the second weight different from the first weight.
Herbst teaches: a second weight is assigned to the second user, the second weight different from the first weight (col. 5, line 53-61, each evaluator has an associated numerical weights; dater may weighted higher than friend, friends weighted higher than matchmaker, noted, dater’s evaluation weight is interpreted as a second weight, friend’s evaluation weight is interpreted as the first weight).
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include a second weight is assigned to the second user, the second weight different from the first weight into vetted profiles of Williams.
Motivation to do so would be to include a second weight is assigned to the second user, the second weight different from the first weight to address a need for a dating system that present solutions to these problems at the same time that it is builds on the positive aspects of real-life dating (Herbst, col. 2, line 18-20).
Williams as modified by Bapat, Rad and Herbst further teach: 
determining the second series of profiles is further based on the first weight (Rad, paragraph [0052],[0053], [0085], [0086], line 22-28, result list changes based on ordering algorithm; the algorithm includes score of match result entity has been recommended by a friend 
As per claim 11, this claim is rejected on grounds corresponding to the arguments given above for rejected claim 4 and is similarly rejected.
Regarding claim 15, Williams teaches at least one non-transitory computer-readable medium comprising a plurality of instructions that, when executed by at least one hardware processor, are configured to: 
transmit a first series of profiles to a first user, the first series of profiles corresponding to recommendations of users for a second user (paragraph [0061], [0064]-[0065], forwarding the candidate profile to her vetters for review; the candidate profile appears in the vetter’s feed, noted, the selected candidate profile for forwarding to the vetter for further review is interpreted as a first series of profiles);  
receive a selection from the first user of a first profile of the first series of profiles (paragraph [0066]-[0069], determining the candidate profile is vetted by clicking on a GUI).
Williams does not explicitly disclose:
determine that a first permission is assigned to the first user, the first permission
assigned to the first user by the second user and indicating that the first user is
permitted to provide suggestions of other users to the second user.
Bapat teaches: determine that a first permission is assigned to the first user, the first permission assigned to the first user by the second user and indicating that the first user is permitted to provide suggestions of other users to the second user (responsive to the user authorizing one or more other users the access right to act on behalf of the user, updating an account setting for the user, col. 5, line 59-64; the storage stores account data associated with one or more users, for example, the account data describes one or more account settings, in some instances, an account settings for user can include an authorization setting enabling one or more 
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include determining that a first permission is assigned to the first user, the first permission assigned to the first user by the second user and indicating that the first user is permitted to provide suggestions of other users to the second user into vetted profiles of Williams.
Motivation to do so would be to include determining that a first permission is assigned to the first user, the first permission assigned to the first user by the second user and indicating that the first user is permitted to provide suggestions of other users to the second user to authorize each other certain access rights regarding their social accounts and their social activities with a social network service (Bapat, col. 2, line 33-36).
Williams as modified by Bapat further teach:

series of profiles and determining that the first permission is assigned to the first user: determine, based at least in part on the selection from the first user of the first profile […], a second series of profiles corresponding to recommendation of users for the second user (Williams, paragraph [0066]-[0067], [0069], once the candidate profile vetted by the vetter, the client/friend can now see the candidate’s profile in their feed; the vetted profiles are mixed with the non-vetted profiles; noted, the vetted profiles is interpreted as a second series of profiles; in conjunction with the teaching of Bapat as the authorization application determine whether the user has an access right to comment on the post, col. 7, line 25-27; determine whether the user has access right to act on behalf of the first user based at least in part on the account setting, col. 7, line 28-32, it teaches in response to receiving the selection from the first user of the first profile of the first series of profiles and determining that the first permission is assigned to the first user: determine, based at least in part on the selection from the first user of the first profile […], a second series of profiles as claimed).
Williams as modified by Bapat do not explicitly disclose:
determine, based at least in part on […] a first weight assigned to the first user and the selection from the first user of the first profile, a second series of profiles corresponding to recommendations of users for the second user.
Rad teaches: determine, based at least in part on […] a first weight assigned to the first user and the selection from the first user of the first profile, a second series of profiles corresponding to recommendations of users for the second user (Rad, paragraph [0052],[0053], [0085], [0086], line 22-28, result list changes based on ordering algorithm; the algorithm includes score of match result entity has been recommended by a friend of a user  with 
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include determining, based at least in part on […] a first weight assigned to the first user and the selection from the first user of the first profile, a second series of profiles corresponding to recommendations of users for the second user into vetted profiles of Williams.
Motivation to do so would be to include determining, based at least in part on […] a first weight assigned to the first user and the selection from the first user of the first profile, a second series of profiles corresponding to recommendations of users for the second user to address issue with irrelevant entities (Rad, paragraph [0008]).
Williams as modified by Bapat and Rad further teach: transmit the second series of profiles to the second user (Williams, paragraph [0061], [0064]-[0065], forwarding the candidate profile to her vetters for review; the candidate profile appears in the vetter’s feed); receive a selection from the second user of a profile of the second series of profiles (Williams, paragraph [0066]-[0069], determining the candidate profile is vetted by clicking on a GUI).
Williams as modified by Bapat and Rad do not explicitly disclose: in response to receiving the selection from the second user of the profile of the second series of profiles: determine, based at least in part on a second weight assigned to the second user and the selection 
Herbst teaches: in response to receiving the selection from the second user of the profile of the second series of profiles: determine, based at least in part on a second weight assigned to the second user and the selection from the second user of the profile of the second series of profiles, a third series of profiles corresponding to recommendations of users for the second user (col. 5, line 53-61, col. 7, line 4-13 and line 20-25, evaluation come from the dater in process of evaluating the profile; the weight associated with the dater being used to score for determined a match; in conjunction with the teaching of Rad, paragraph [0052],[0053], [0085], [0086], line 22-28, ordering the results based on various attributes such as recommended by friend, etc., it teaches in response to receiving the selection from the second user of the profile of the second series of profiles: determine, based at least in part on a second weight assigned to the second user and the selection from the second user of the profile of the second series of profiles, a third series of profiles corresponding to recommendations of users for the second user as claimed).
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include in response to receiving the selection from the second user of the profile of the second series of profiles: determine, based at least in part on a second weight assigned to the second user and the selection from the second user of the profile of the second series of profiles, a third series of profiles corresponding to recommendations of users for the second user into vetted profiles of Williams.
Motivation to do so would be to include in response to receiving the selection from the second user of the profile of the second series of profiles: determine, based at least in part on a second weight assigned to the second user and the selection from the second user of the profile 
Williams as modified by Bapat, Rad and Herbst further teach: transmit the third series of profiles to the second user (Williams, paragraph [0066]-[0067], [0069], once the candidate profile vetted by the vetter, the client/friend can now see the candidate’s profile in their feed, noted, the vetted profiles show up the client/friend feed is interpreted as transmit the third series of profiles to the second user).
As per claim 16-17, these claims are rejected on grounds corresponding to the arguments given above for rejected claim 2-3 and are similarly rejected.
Regarding claim 18, Williams as modified by Bapat, Rad and Herbst teach all claimed limitations as set forth in rejection of claim 15, further teach: a third weight is assigned to a third user, the third weight different from the first weight (Herbst, col. 5, line 53-61, each evaluator has an associated numerical weights; dater may weighted higher than friend, friends weighted higher than matchmaker, noted, matchmaker’s evaluation weight is interpreted as a third weight, friends’ evaluation weight is interpreted as the first weight); when executed by the at least one processor, are further configured to: transmit the first series of profiles to the third user (Williams, paragraph [0061], [0064]-[0065], forwarding the candidate profile to her vetters for review; the candidate profile appears in the vetter’s feed); and receive a selection from the third user of a second profile of the first series of profiles (Williams, paragraph [0066]-[0069], determining the candidate profile is vetted by clicking on a GUI); determining the second series of profiles is further based on the third weight and the selection from the third user of the second 
Regarding claim 19, Williams as modified by Bapat, Rad and Herbst teach all claimed limitations as set forth in rejection of claim 18, further teach the first weight is greater than the third weight (Herbst, col. 5, line 53-61, each evaluator has an associated numerical weights; dater may weighted higher than friend, friends weighted higher than matchmaker, noted, matchmaker’s evaluation weight is interpreted as a third weight, friends’ evaluation weight is interpreted as the first weight); the first series of profiles comprises a third profile, the third profile located before the first profile and the second profile in the first series of profiles, the second profile located before the first profile in the first series of profiles (Williams, paragraph [0066]-[0067], [0069], the candidate profiles are forwarding from the user to vetter for recommendation; the vetter pass the vetted profiles to user feed; user feed has both vetted and non-vetted profiles; in conjunction with profiles being reviewed by various users including dater, friends and matchmaker, thus, it is noted that one of the ordinary skill in the art would know that the candidate profiles comprising a profile being evaluated by matchmaker, friends and user in the order of how the user forwarding to the vetter, thus, it read on the first series of profiles comprises a third profile, the third profile located before the first profile and the second profile in the first series of profiles, the second profile located before the first profile in the first series of profiles as claimed);  the second series of profiles comprises the first profile, the second profile, and the third profile, the first profile located before the second profile and the third profile in the 
Regarding claim 20, Williams as modified by Bapat, Rad and Herbst teach all claimed limitations as set forth in rejection of claim 15, further teach transmit the first series of profiles to a third user (Williams, paragraph [0061], [0064]-[0065], forwarding the candidate profile to her vetters for review; the candidate profile appears in the vetter’s feed, noted, the selected candidate profile for forwarding to the vetter for further review is interpreted as a first series of profiles); 
	receive a selection from the third user of a second profile of the first series of profiles (Williams, paragraph [0066]-[0069], determining the candidate profile is vetted by clicking on a GUI); 
determine that a second permission is assigned to the third user, the second permission assigned to the third user by the second user and indicating that the third user is permitted to 
and in response to receiving the selection from the third user of the second profile and determining that the second permission is assigned to the third user: place the first second profile in a list of matches for the second user; and transmit the list of matches for the second user to the second user (Williams, paragraph [0066]-[0067], [0069], once the candidate profile vetted by the vetter, the client/friend can now see the candidate’s profile in their feed; the vetted profiles are mixed with the non-vetted profiles; noted, the vetted profiles is interpreted as a second series of .
Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Williams et al. (U.S. Pub. No. 2019/0362440 A1) in view of Bapat (U.S. Patent No. 9,094,360 B1), further in view of Herbst et al. (U.S. Patent No. 10,943,243 B2).
Regarding claim 5, Williams as modified by Bapat teach all claimed limitations as set forth in rejection of claim 1, but do not explicitly disclose wherein: a first weight is assigned to the first user; a second weight is assigned to a third user, the second weight different from the first weight.
Herbst teaches a first weight is assigned to the first user (col. 5, line 53-61, each evaluator has an associated numerical weights; dater may weighted higher than friend, friends weighted higher than matchmaker, noted, friend’s evaluation weight is interpreted as the first weight); a second weight is assigned to a third user, the second weight different from the first weight (col. 5, line 53-61, each evaluator has an associated numerical weights; dater may weighted higher than friend, friends weighted higher than matchmaker, noted, matchmaker’s evaluation weight is interpreted as a third weight).

Motivation to do so would be to include a first weight is assigned to the first user; a second weight is assigned to a third user, the second weight different from the first weight to address a need for a dating system that present solutions to these problems at the same time that it is builds on the positive aspects of real-life dating (Herbst, col. 2, line 18-20).
Williams as modified by Herbst further teach: 
the processor is further configured to: transmit, using the interface, the first series of profiles to the third user (Williams, paragraph [0061], [0064]-[0065], forwarding the candidate profile to her vetters for review; the candidate profile appears in the vetter’s feed); and receive, using the interface, a selection from the third user of a second profile of the first series of profiles (Williams, paragraph [0066]-[0069], determining the candidate profile is vetted by clicking on a GUI); and determining the second series of profiles is further based on the first weight, the second weight, and the selection from the third user of the second profile (Herbst col. 7, line 1-13 and 15-25 and line 59-62, determining the match based on combined scores which has calculated based on weights associated with friend of dater and matchmaker; in conjunction with the selection from the vetter from Williams as described above, it teaches determining the second series of profiles is further based on the first weight, the second weight, and the selection from the third user of the second profile as claimed).
As per claim 12, this claim is rejected on grounds corresponding to the arguments given above for rejected claim 5 and is similarly rejected.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Williams et al. (U.S. Pub. No. 2019/0362440 A1) in view of Bapat (U.S. Patent No. 9,094,360 B1) and Herbst et al. (U.S. Patent No. 10,943,243 B2), further in view of Rad et al. (U.S. Pub. No. 2014/0074824 A1).
Regarding claim 6, Williams as modified by Bapat and Herbst teach all claimed limitations as set forth in rejection of claim 5, further teach: the first weight is greater than the third weight (Herbst, col. 5, line 53-61, each evaluator has an associated numerical weights; dater may weighted higher than friend, friends weighted higher than matchmaker, noted, matchmaker’s evaluation weight is interpreted as a third weight, friends’ evaluation weight is interpreted as the first weight); the first series of profiles comprises a third profile, the third profile located before the first profile and the second profile in the first series of profiles, the second profile located before the first profile in the first series of profiles (Williams, paragraph [0066]-[0067], [0069], the candidate profiles are forwarding from the user to vetter for recommendation; the vetter pass the vetted profiles to user feed; user feed has both vetted and non-vetted profiles; in conjunction with profiles being reviewed by various users including dater, friends and matchmaker, thus, it is noted that one of the ordinary skill in the art would know that the candidate profiles comprising a profile being evaluated by matchmaker, friends and user in the order of how the user forwarding to the vetter, thus, it read on the first series of profiles comprises a third profile, the third profile located before the first profile and the second profile in the first series of profiles, the second profile located before the first profile in the first series of profiles as claimed) but do not explicitly disclose: the second series of profiles comprises the first profile, the second profile, and the third profile, the first profile located before the second profile and the third profile in the second series of profiles, the second profile located before the third profile in the second series of profiles.

It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include the second series of profiles comprises the first profile, the second profile, and the third profile, the first profile located before the second profile and the third profile in the second series of profiles, the second profile located before the third profile in the second series of profiles into vetted profiles of Williams.
Motivation to do so would be to include the second series of profiles comprises the first profile, the second profile, and the third profile, the first profile located before the second profile and the third profile in the second series of profiles, the second profile located before the third .

Response to Arguments
Applicant’s amendments to the claims have overcome 101 rejections previously set forth in the Non-Final Office Action mailed 06/10/2021.
Applicant’s arguments with respect to claims 1, 8 and 15 have been considered but are moot in view of the new ground(s) of rejection (See new reference of Bapat).
                                                                                                                                                                                           Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571) 272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEN HOANG/Examiner, Art Unit 2168